    Case 1:17-cv-01030-PGG-DCF Document 163 Filed 04/04/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STARR SURPLUS LINES INSURANCE
COMPANY and HOUSTON CASUALTY
COMPANY,

                          Plaintiffs,                             ORDER

            - against -                                     17 Civ. 1030 (PGG)

CRF FROZEN FOODS, LLC,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that trial in this action, previously scheduled to begin on

July 15, 2019, is adjourned to October 7, 2019 at 9:30 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York. Pre-trial

submissions-defined in this Court's March 1, 2019 order (Dkt. No. 161)- are now due by

Friday, September 6, 2019; any responsive papers are due by Friday, September 13, 2019.

Dated: New York, New York
       April 4, 2019




                                                   Paul G. Gardephe
                                                   United States District Judge
